                                                                       Writer: Scott R. Halloin, Esq.
                                                                 Writer’s Direct Dial: 414-732-2411
                                                      Writer’s Email: shalloin@halloinlawgroup.com




                                  April 14, 2020


VIA U.S. MAIL AND ELECTRONIC FILING

Honorable Lynn S. Adelman
United States District Court
Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee, WI 53202

      RE:   Roumann Consulting Inc., and Ronald Rousse v. T.V. John & Son, Inc.,
            and The Kroger Co.
            Eastern District of Wisconsin Case No. 17-CV-1407

            Roumann Consulting Inc. and Ronald Rousse v.                              Symbiont
            Construction, Inc., et al.
            Eastern District of Wisconsin Case Number 18-CV-1551

Dear Judge Adelman:

      I am writing to notify the Court that the parties will not be able to complete
mediation for the two above-referenced cases prior to the scheduled April 20, 2020
status conference due to scheduling difficulties arising from the COVID-19
pandemic.

       The parties are presently discussing mediating with Kevin Lyons, Esq., on or
about June 10, 2020. This date has been reserved. Accordingly, we request that the
status conference for these two cases be re-scheduled at a date and time during the
third or fourth week of June 2020. Thank you for your attention to this matter.


                                 Very truly yours,

                                s/ Scott R. Halloin

                                  Scott R. Halloin




        Case 2:17-cv-01407-LA Filed 04/14/20 Page 1 of 2 Document 110
Honorable Lynn S. Adelman
United States District Court
April 14, 2020
Page 2




SRH/JJI/kmf
cc:        Andrew S. Oettinger, Esq. (via Email w/o enclosures)
           Christie B. Carrino, Esq. (via Email w/o enclosures)




        Case 2:17-cv-01407-LA Filed 04/14/20 Page 2 of 2 Document 110
